Case 2:21-cv-00985-TAD-PJH Document1 Filed 04/13/21 Page 1of4PagelD#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAKE CHARLES DIVISION
JIMMY RANDLE CIVIL ACTION NO.
VS. U.S. JUDGE
PNK, L.L.C. d/b/a L,7AUBERGE MAGISTRATE

LAKE CHARLES CASINO RESORT

NOTICE OF REMOVAL
Defendant, PNK (Lake Charles), L.L.C. d/b/a L’ Auberge Lake Charles Casino Resort,
(hereinafter sometime referred to as “PNK’’), by and through its undersigned counsel, hereby
provides notice pursuant to 28 U.S.C. § 1446 of the removal of the above-captioned case from
the Fourteenth Judicial District Court, Parish of Calcasieu, Louisiana to the United States District
Court for the Western District of Louisiana. The grounds for removal are as follows:
1.
Plaintiff instituted this matter on January 27, 2021 in the 14" Judicial District Court for
the Parish of Calcasieu, State of Louisiana; Jimmy Randle vs. Pinnacle Entertainment, Inc. d/b/a
L’Auberge Casino Lake Charles bearing Docket No. 2021-353, Div. H. Exhibit "A". This matter
is a personal injury claim arising out of a slip and fall accident which occurred on the premises of
L’ Auberge Lake Charles Casino Resort on January 28, 2020.
2.
On March 5, 2021 undersigned counsel for PNK contacted plaintiff's counsel to advise
that the named defendant, Pinnacle Entertainment, Inc. was not the correct party defendant. The

same day, undersigned counsel sent an email to plaintiffs counsel providing the name of the
Case 2:21-cv-00985-TAD-PJH Document1 Filed 04/13/21 Page 2 of 4 PageID#: 2

correct defendant and requesting that he amend his client’s petition to substitute PNK (Lake
Charles), L.L.C. d/b/a L’Auberge Lake Charles Casino Resort in place of Pinnacle
Entertainment, Inc. d/b/a L’ Auberge Casino Lake Charles. Exhibit "B".
3.
On March 30, 2021 plaintiff filed a First Amended and Supplemental Petition for
Damages substituting PNK in place of Pinnacle Entertainment, Inc. Exhibit "C". No other

pleadings or papers have been filed in this litigation.

DIVERSITY OF CITIZENSHIP
4.

Plaintiff, Jimmy Randle is an individual of the full age of majority residing in the State of
Louisiana.

5.

Defendant, PNK (LAKE CHARLES), L.L.C. is a Louisiana Limited Liability Company,
the sole member of which is Pinnacle MLS, LLC. Pinnacle MLS, LLC is a Delaware Limited
Liability Company, the sole member of which is Pinnacle Entertainment, Inc., a Delaware
Corporation with its principle place of business in Pennsylvania. Pinnacle Entertainment Inc.’s
parent is Penn National Gaming, Inc., a publicly traded company, incorporated in Pennsylvania,
and with its principle place of business in Pennsylvania.

6.

There is complete diversity and the removing defendant is not a citizen of the State where

this action was brought. See, e.g., Jackson v. Syngenta Crop Prot., LLC, 2013 U.S. Dist. LEXIS

78015, 2-3 (M.D. La. June 4, 2013):
Case 2:21-cv-00985-TAD-PJH Document1 Filed 04/13/21 Page 3 of 4 PagelD#: 3

For purposes of diversity, the citizenship of a limited liability company is
determined by considering the citizenship of all its members. The state where a
limited liability company is organized and where it has its principal place of
business does not determine its citizenship for the purpose of § 1332. Thus, to
properly allege the citizenship of a limited liability company, the party asserting
jurisdiction must identify each of the entity's members and the citizenship of each
member in accordance with the requirements of § 1332(a) and (c).4

AMOUNT IN CONTROVERSY AND TIMELINESS OF REMOVAL
7.
A plaintiff in Louisiana state court, by law, cannot specify the numerical value of claimed
damages. La. C.C.P. art. 893. However, Louisiana Code of Civil Procedure, Article 893(A)(I)

provides:

A. (1) No specific monetary amount of damages shall be included in the
allegations or prayer for relief of any original, amended, or incidental demand.
The prayer for relief shall be for such damages as are reasonable in the premises
except that if a specific amount of damages is necessary to establish the
jurisdiction of the court, the right to a jury trial, the lack of jurisdiction of
federal courts due to insufficiency of damages, or for other purposes, a general
allegation that the claim exceeds or is less than the requisite amount is
required. By interrogatory, an opposing party may seek specification of the
amount sought as damages, and the response may thereafter be supplemented as
appropriate. [emphasis added].

The plaintiff in the instant matter has alleged in his Petition for Damages that his
damages exceed $75,000. See Petition for Damages, paragraph 3, attached hereto as Exhibit

"A "

Pursuant to 28 U.S.C. § 1446, this Notice of Removal is timely as it is being filed within
30 days of the plaintiffs filing of his First Amended and Supplemental Petition for Damages

naming PNK in place of Pinnacle Entertainment, Inc. as defendant herein. Exhibit "C".
Case 2:21-cv-00985-TAD-PJH Document1 Filed 04/13/21 Page 4 of 4 PagelID#: 4

WHEREFORE, pursuant to 28 U.S.C. 1332, ef seg, and in accordance with the provisions
of 28 US.C. § 1446, Notice is given that this action is removed from the Fourteenth Judicial
District Court, Parish of Calcasieu, Louisiana to the United States District Court for the Western

District of Louisiana.

Respectfully submitted,

PLAUCHE, SMITH & NIESET, LLC

BY: S/ Thomas J. Solari
THOMAS J. SOLARI (LA BAR ROLL #19158)
1123 Pithon Street
Post Office Drawer 1705
Lake Charles, LA 70602
tsolari(@psnlaw.com
Telephone: 337/436-0522
Facsimile: 337/436-9637
Counsel for Defendant, PNK (LAKE CHARLES),
L.L.C.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 13" day of April 2021, a copy of the foregoing Notice
of Removal was filed electronically with the Clerk of Court using the CM/ECF system. Notice

of this filing will be sent to:

Brent@thlg.legal
tsolari@psnlaw.com

by operation of the court’s electronic filing system.

S/ Thomas J. Solari
THOMAS J. SOLARI
